--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Tompkins Financial Corporation 8-K [tmp-8k_080112.htm]
Exhibit 10.3
 
SECOND AMENDMENT
TO
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT, made as of the 24th day of July, 2012, is by and among VIST
Bank, a Pennsylvania state-chartered bank (including its successors and assigns,
“VIST Bank” or the “Company”), having a place of business at 1240 Broadcasting
Road, Wyomissing, PA 19610; VIST Financial Corp., a Pennsylvania business
corporation (including its successors and assigns, “VIST”), having a place of
business at 1240 Broadcasting Road, Wyomissing, PA 19610; Tompkins Financial
Corporation, a New York business corporation (“Tompkins”) having a place of
business at 110 North Tioga Street, Ithaca, New York 14850, and ROBERT D. DAVIS,
an individual residing at 1161 Bodine Road, Chester Springs, Pennsylvania
(“Executive”).
 
WITNESSETH:
 
WHEREAS, the Executive is presently employed by VIST and its wholly-owned
subsidiary, VIST Bank, as President and Chief Executive Officer of VIST and VIST
Bank pursuant to an Employment Agreement dated September 19, 2005 as amended by
the First Amendment to Employment Agreement dated October 10, 2008 (collectively
the “Original Agreement”); and,
 
WHEREAS, VIST and Tompkins have entered into an Agreement and Plan of Merger,
dated January 25, 2012, whereby VIST will merge with and into a wholly-owned
subsidiary of Tompkins, and the separate corporate existence of VIST will cease
(the “Merger”); and,
 
WHEREAS, immediately following the Merger, the Company will become a
wholly-owned subsidiary of Tompkins; and,
 
WHEREAS, the Merger shall constitute a Change of Control as defined under the
Original Agreement; and
 
WHEREAS, the parties desire to amend the Original Agreement, which amendment
shall be effective immediately following the Merger, on the terms and conditions
set forth herein.
 
AGREEMENT:
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is acknowledged, the parties hereto, intending to be legally bound,
hereby further agree as follows:
 
Notwithstanding any provision to the contrary in the Original Agreement, the
Original Agreement is hereby amended as follows:
 
 
1

--------------------------------------------------------------------------------

 
1. The “Employment Period” shall mean the period commencing on the date
immediately following the Merger and continuing through December 31, 2013, or
through such earlier date as Tompkins may in its sole discretion provide to
Executive in writing upon 30 days’ notice.
 
2. During the Employment Period, the Executive shall be employed as President
and Chief Executive Officer of the Company, and shall hold such other titles as
may be given to him from time to time by the Board of Directors of the Company.
 
3. During the Employment Period, the Executive shall receive his current salary
(as in effect on the date hereof), as well as benefits in substantially the same
form as described in the Original Agreement.
 
4. If (i) Executive and Tompkins mutually agree, in a signed writing, to
terminate Executive’s employment prior to December 31, 2013, or (ii) Executive
elects to terminate his employment prior to December 31, 2013 without the signed
written consent of Tompkins, then in each case, Executive shall be entitled to
receive the compensation and benefits described in Section 3 above which has
accrued, but not yet paid, as of the date of his termination, and he shall not
be entitled to receive the compensation described in Section 3 above for the
remainder of the Employment Period.
 
5. If Tompkins terminates Executive without the signed written consent of
Executive prior to December 31, 2013, Executive shall be entitled to receive the
compensation and benefits described in Section 3 above which has accrued, but
not yet paid, as of the date of his termination, and he shall also be entitled
to receive the compensation and benefits described in Section 3 above for the
period between his termination date and December 31, 2013.
 
6. Executive shall not be entitled to any benefit payable pursuant to Sections 6
and 8 of the Original Agreement if he voluntarily terminates his employment
without the written consent of Tompkins, other than for Good Reason, prior to
December 31, 2013. After the effective date of this Second Amendment, Executive
shall not be entitled to any benefit payable pursuant to Section 7 of the
Original Agreement.  For purposes of this Agreement, “Good Reason” shall mean
the occurrence of any of the following without Executive’s consent: (a) a change
in Executive’s title as President and Chief Executive Officer of the Company;
(b) the assignment to the Executive of duties or responsibilities materially
inconsistent with his position as President and Chief Executive Officer of the
Company; (c) a reduction in Executive’s salary; or (d) relocation of Executive’s
job situs to a location more than 50 miles from Wyomissing, Pennsylvania;
provided, however, that none of the foregoing events shall constitute Good
Reason unless (i) the Executive gives Tompkins written notice of his objection
to such event or condition within 90 days of the occurrence of such event or
condition, (ii) Tompkins does not correct or cure such event or condition within
15 days of the receipt of such notice, and (iii) the Executive resigns his
employment with the Company not more than 30 days following the expiration of
the 15-day period described in the foregoing clause (ii).
 
 
2

--------------------------------------------------------------------------------

 
7. In the event of the Executive’s termination of employment for any reason
(including, without limitation, by reason of death or Disability) other than a
unilateral termination without Good Reason referenced in Section 6, Executive or
his personal representative shall be paid the amount due pursuant to Section
6(a)(i) of the Original Agreement on a date that is 6 months after such
termination of employment.  The benefits provided under Section 6(a)(ii) shall
commence upon such termination of employment (or if Code Section 409A applies to
such benefits, Executive shall pay the cost of such benefits for the first six
months and then shall be reimbursed for such costs on the date that is 6 months
after such termination of employment).
 
8. Covenant Not to Compete, Service or Solicit.
 
(a)  Executive hereby acknowledges and recognizes the highly competitive nature
of the business of the Company and accordingly agrees that, during and for the
two-year period immediately following the termination of Executive’s employment
for any reason, without or without the consent of Tompkins and/or the Executive,
Executive shall not:
 
(i)  be engaged, directly or indirectly, either for his own account or as agent,
consultant, employee, partner, officer, director, proprietor, investor (except
as an investor owning less than five percent (5%) of the stock of a publicly
owned company) or otherwise of any person, firm, corporation or enterprise
engaged in any activity in which the Company, Tompkins, or any subsidiary of
Tompkins is actively engaged during the Employment Period, in any county in
which, at any time during the Employment Period or at the date of termination of
Executive’s employment, a branch, office or other facility of the Company,
Tompkins, or any subsidiary of Tompkins is located, or in any county contiguous
to such a county, including contiguous counties located outside of the
Commonwealth of Pennsylvania (the “Non-Competition Area”); or
 
(ii)  provide financial or other assistance to any person, firm corporation, or
enterprise engaged in any activity in which the Company, Tompkins, or any
subsidiary of Tompkins is actively engaged during the Employment Period, in the
Non-Competition Area; or
 
(iii)  solicit any person, firm, corporation, or enterprise who or which at any
time during the Employment Period were customers of the Company, Tompkins, or
any subsidiary of Tompkins for the purpose of providing them with products or
services competitive with those provided by the Company, Tompkins, or any
subsidiary of Tompkins; or
 
(iv)  solicit or hire any employees of the Company, Tompkins, or any subsidiary
of Tompkins or induce any of such employees to terminate their employment
relationship with the Company, Tompkins, or any subsidiary of Tompkins.
 
(b)  It is expressly understood and agreed that, although Executive considers
this restriction to be reasonable for the purpose of preserving the goodwill and
other proprietary rights of the Company and Tompkins, if a final judicial
determination is made by a court having jurisdiction that the time or territory
or any other restriction contained herein is an unreasonable or otherwise
unenforceable restriction against Executive, these provisions shall not be
rendered void but shall be deemed amended to apply as to such maximum time and
territory and to such other extent as such court may judicially determine or
indicate to be reasonable.  It is further expressly agreed and understood that,
in the event of a judicial determination that any of these restrictions are
invalid at a time when the Company or Tompkins is required to make continuing
payments under the Original Agreement (as amended by this Agreement), the
obligation to make such continuing payments shall cease and be of no further
force and effect as of the date of such termination.
 
9. This Agreement shall become effective immediately following the effective
date of the Merger.  In the event that Merger does not take place, this
Agreement shall become null and void.  Other than the amendments to the Original
Agreement which are contemplated by this Agreement, the Original Agreement shall
remain in full force and effect.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




 
TOMPKINS FINANCIAL CORPORATION
­
   
By: /s/ Rosemary Hyland
 
              Name: Rosemary Hyland
 
              Title: SVP Director of Human
 
               Resources
     
VIST FINANCIAL CORP.
     
By: /s/ Alfred J. Weber
 
             Name: Alfred J. Weber
 
             Title: Chairman
         
VIST BANK
     
By: /s/ Edward C. Barrett
 
Name: Edward C. Barrett
 
             Title: EVP/CFO
     
/s/ Robert Davis
 
Robert D. Davis, Individually
       

 
4